Case 19-11728-ref   Doc 1   Filed 03/20/19 Entered 03/20/19 16:47:23   Desc Main
                             Document     Page 1 of 4
Case 19-11728-ref   Doc 1   Filed 03/20/19 Entered 03/20/19 16:47:23   Desc Main
                             Document     Page 2 of 4
Case 19-11728-ref   Doc 1   Filed 03/20/19 Entered 03/20/19 16:47:23   Desc Main
                             Document     Page 3 of 4
Case 19-11728-ref   Doc 1   Filed 03/20/19 Entered 03/20/19 16:47:23   Desc Main
                             Document     Page 4 of 4
